DETAILED ACTION
 	Claims 1-17 are pending. This action is in response to the amendment filed 3/9/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 					Response to Arguments
Applicant’s arguments, filed 3/9/2021, with respect to the rejection(s) of claim(s) have been fully considered, however are not persuasive.  Therefore, the rejection has been maintained.  
Applicant’s arguments filed 3/9/2021 more clearly define applicant’s structural features as shown on page 7 of 10, indicating the cap (pointing to an uppermost  top surface of the cap 150) and the open end (being at 61b) and the flat surfaces 170. This new limitation “axially between the cap and the flat surfaces” is unclear as to how the open end (at 61b) is between the “cap” and the flat surfaces (at 170), since a bottom surface of the cap extends well below the open end at 61b. The an uppermost surface of the cap and the flat surfaces”, as shown in the applicant’s annotated Figure 8 of the arguments.

    PNG
    media_image1.png
    334
    514
    media_image1.png
    Greyscale

Applicant’s arguments that the teaching of Orr does not provide the “open end is positioned axially between of the cap and the flat surfaces”, is not persuasive since based on a new interpretation of Orr not considered during the interview, the open end of Orr is positioned axially between the cap and the flat surfaces, as shown below. The wrenching vertical side flat surfaces of each of the nuts at the lower flange, are considered as a pair of flat surfaces. Therefore, the rejection to Orr will be maintained


    PNG
    media_image2.png
    1045
    874
    media_image2.png
    Greyscale

 Additionally, as best understood, a rejection is set forth using Reverberi, which shows an “open end is positioned axially between an uppermost surface of the cap and the flat surfaces” as best understood by applicant’s arguments filed 3/9/2021.  
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference (via Reverberi) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment necessitated the new grounds for rejection.

Drawings
The drawings were received on 5/29/2019.  These drawings are not acceptable. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “open end positioned between the cap and the flat surfaces” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations in claim 15 require support in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 recite that the open end is positioned axially between of the cap and the flat surfaces, which does not appear to have clear written support in the originally filed specification, see response to arguments above. It would appear that this may be corrected by amending the limitation to - - open end is positioned axially between an uppermost surface of the cap and the flat surfaces - -.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 16 recite that the open end is positioned axially between of the cap and the flat surfaces, which is unclear as to how the open end is between the cap and the flat surfaces, since the bottom of the cap is well below the open end, and therefore the end is not between the cap and the flat surfaces.
4 recites the limitation "the axial direction" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Orr et al. (US 7290560). Herein after referred to as “Orr”. 
Regarding claim 1, Orr discloses a fluid control valve, comprising: 
a housing body (see Fig. 4, 52) including 
a pipe part (the pipe part at the bottom of the page between the two flanges) having a flow passage (the passage of the bore of the pipe at the bottom of the page between the two flanges) therein; and 

a pair of flat surfaces (see Fig. 3,4, the one vertical flat wrenching side face surface of each of the nuts at the bottom flange connected to 52, placed 180 degrees apart, are located on either side of the plane) and an open end (opening at 54, the opening of 52 at the beginning of the leadline for 54), wherein the valve housing part has a central axis (the inherent axis extending vertically through the two valves shown in Fig. 4) oriented perpendicular to a central axis (the inherent central axis through the pipe part, which is normal/perpendicular to the page/sheet) of the pipe part such that the central axis of the valve housing and the central axis of the pipe part extend along a plane (the plane being the normal to the cross-section shown in Figure 4), 
the valve opening fluidly communicating the valve chamber with the flow passage, 
wherein the flat surfaces are disposed on opposite sides of the plane (as shown in Figures 3 and 4, the flat surfaces of the nuts are located in this manner on opposite sides of the plane), wherein each of the flat surfaces extends perpendicularly toward the plane; 
a valve member (the valve member abutted by the spring, see Figure 4) housed in the valve chamber and configured to open and close the valve opening; 
a cap (see Fig. 3, the upper cap assembly 80,62,54) closing the open end of the valve housing part, 

a spring (the spring shown in the upper valve in Figure 4) disposed between the valve member and the cap, wherein the spring biases the valve member toward the valve opening.

    PNG
    media_image2.png
    1045
    874
    media_image2.png
    Greyscale

 	Regarding claim 4, Orr discloses the housing body includes an engaged part (the rightmost flat end surface of 52, see Figure 3); and wherein the engaged part is is, not what a device does." 
Regarding claim 5, Orr discloses the engaged part has a convex shape (as shown in Figure 4, this right surface of 52 has a round flange immediately below numeral 58, which curves outward and is therefore considered as being convex) protruding from the pipe part of the housing body.
Regarding claim 6, Orr discloses the engaged part has a concave shape (see Figure 4, the inner bore of the pipe part to the right of numeral 54 is considered as being round and therefore having a concave shape) recessed from a bottom surface (the right surface of 52) of the pipe part.
 	Regarding claim 7/4, Orr discloses the engaged part is positioned on the central axis of the valve housing part, when considering the engaged part in claim 4 in an alternative manner, where the engaged part is the bottom surface of 52 shown in Figure 4. Regarding claim 4 in an alternative manner, Orr disclose the housing body includes an engaged part (the bottom most flat end surface of 52, see Figure 4); and wherein the engaged part is configured to engage with an engaging part of a workbench to prevent the fluid control valve from moving in the axial direction of the pipe part while the fluid control valve is mounted on the workbench. The limitation “wherein the engaged part is is, not what a device does." 
Regarding claim 8, Orr discloses the open end of the valve housing part is oriented parallel to the central axis of the valve housing part (as shown in Figures 3 and 4, the open end of the valve housing part is coaxial with the central axis of the valve housing part, and therefore is parallel to the inherent central axis of the valve housing part which extends vertically through the two valves).
Regarding claim 9, Orr discloses the valve housing part is concentric with the cap, as shown in Figure 3 and 4, since the vertical central axis of the housing is coaxial with the cap, they are therefore concentric.
Regarding claim 10, Orr discloses both of the flat surfaces extend along a plane (the horizontal plane inherently extending along the top surfaces of the bolts) oriented perpendicular to the central axis of the valve housing part, as shown in Figures 3 and 4.
Regarding claim 11, Orr discloses wherein the flat surfaces are mirror images of one another across the plane (inherently the flat surfaces of the nuts are the same therefore they are considered as mirror images).
Regarding claim 12, Orr discloses wherein each of the flat surfaces (wrenching face surface) extends toward the pipe part (the flat face surfaces of the nuts at the bottom flange extend downward towards the pipe part).

Regarding claim 14, Orr discloses a fluid control valve, comprising: 
a housing body (see Fig. 4, 52) including 
a pipe part (the pipe part at the bottom of the page between the two flanges) having a flow passage (the passage of the bore of the pipe at the bottom of the page between the two flanges) therein; and 
a valve housing part (the part of 52 which surrounds the upper valve) including a valve chamber (the vertical chamber surrounding the upper valve), a valve opening (the opening closed by the upper valve), 
a pair of flat surfaces (see Fig. 3,4, the one vertical flat face surface of each of the nuts at the bottom flange connected to 52, placed 180 degrees apart, are located on either side of the plane) and an open end (opening at 54, the opening of 52 at the beginning of the leadline for 54), wherein the valve housing part has a central axis (the inherent axis extending vertically through the two valves shown in Fig. 4) oriented perpendicular to a central axis (the inherent central axis through the pipe part, which is normal/perpendicular to the page/sheet) of the pipe part such that the central axis of the valve housing and the central axis of the pipe part extend along a plane (the plane being the normal to the cross-section shown in Figure 4), 
the valve opening fluidly communicating the valve chamber with the flow passage, 

a valve member (the valve member abutted by the spring, see Figure 4) housed in the valve chamber and configured to open and close the valve opening; 
a cap (see Fig. 3, the upper cap assembly 80,62,54) closing the open end of the valve housing part, and 
a spring (the spring shown in the upper valve in Figure 4) disposed between the valve member and the cap, wherein the spring biases the valve member toward the valve opening.
Regarding claim 15, Orr discloses the flat surfaces (the one vertical flat face surface of each of the nuts at the bottom flange connected to 52) connect the pipe part to the valve housing part. 
Regarding claim 16, Orr discloses the open end is positioned axially between the cap and the flat surfaces with respect to the central axis of the valve housing part (as shown in the amended view above at claim 1).
Regarding claim 17, Orr discloses wherein the flat surfaces are mirror images of one another across the plane (inherently the flat surfaces of the nuts are the same therefore they are considered as mirror images).



Claim(s) 1, 4-11 and 14 are rejected, as best understood, under 35 U.S.C. 102a1 as being anticipated by Reverberi (US 6019125). 
Regarding claim 1, Reverberi discloses a fluid control valve, comprising: 
a housing body (see Fig. 1, 1) including 
a pipe part (the pipe part below numeral 4) having a flow passage (the passage of the bore of the pipe part) therein; and 
a valve housing part (the part of 1 which surrounds the upper valve) including a valve chamber (the vertical chamber surrounding the upper valve), a valve opening (the opening closed by the upper valve), 
a pair of flat surfaces (see Fig. 1) and,
an open end (opening of 1 above 14), wherein the valve housing part has a central axis (the inherent axis extending vertically through the two valves shown in Fig. 1) oriented perpendicular to a central axis (the inherent central axis through the pipe part, which is normal/perpendicular to the page/sheet) of the pipe part such that the central axis of the valve housing and the central axis of the pipe part extend along a plane (the plane being the normal/perpendicular to the sheet/page shown in Figure 1), 
the valve opening fluidly communicating the valve chamber with the flow passage, 
wherein the flat surfaces are disposed on opposite sides of the plane (as shown below), wherein each of the flat surfaces extends perpendicularly toward the plane; 
a valve member (the valve member 5 abutted by the spring 6, see Figure 2) housed in the valve chamber and configured to open and close the valve opening; 
a cap (13) closing the open end of the valve housing part, 

a spring (the spring 6) disposed between the valve member and the cap, wherein the spring biases the valve member toward the valve opening.

    PNG
    media_image3.png
    997
    726
    media_image3.png
    Greyscale

is, not what a device does." 
Regarding claim 5, Reverberi discloses the engaged part has a convex shape (as shown in Figure 1, this bottom surface of 1 has a round large radius to the right end of the part which curves outward and is therefore considered as being convex) protruding from the pipe part of the housing body.
Regarding claim 6, Reverberi discloses the engaged part has a concave shape (see Figure 1 below annotated, above the convex shape is a concave shape) recessed from a bottom surface of the pipe part.

    PNG
    media_image4.png
    664
    709
    media_image4.png
    Greyscale

 	Regarding claim 7, Reverberi discloses the engaged part is positioned on the central axis of the valve housing part, as shown above. 
Regarding claim 8, Reverberi discloses the open end of the valve housing part is oriented parallel to the central axis of the valve housing part (as shown in Figure 1, the open end of the valve housing part is coaxial with the central axis of the valve housing part, and therefore is parallel to the inherent central axis of the valve housing part which extends vertically through the two valves).

Regarding claim 10, Reverberi discloses both of the flat surfaces extend along a plane (the inherent perpendicular plane inherently extending along the top surfaces of the flat surfaces) oriented perpendicular to the central axis of the valve housing part.
Regarding claim 11, Reverberi discloses wherein the flat surfaces are mirror images of one another across the plane (inherently the flat surfaces are the same therefore they are considered as mirror images as shown in Figure 1).
Regarding claim 14, Reverberi discloses a fluid control valve, comprising: 
a housing body (see Fig. 1, 1) including 
a pipe part (the pipe part below numeral 4) having a flow passage (the passage of the bore of the pipe part) therein; and 
a valve housing part (the part of 1 which surrounds the upper valve) including a valve chamber (the vertical chamber surrounding the upper valve), a valve opening (the opening closed by the upper valve), 
a pair of flat surfaces (see Fig. 1) and,
an open end (opening of 1 above 14), wherein the valve housing part has a central axis (the inherent axis extending vertically through the two valves shown in Fig. 1) oriented perpendicular to a central axis (the inherent central axis through the pipe part, which is normal/perpendicular to the page/sheet) of the pipe part such that the central axis of the valve housing and the central axis of the pipe part extend along a plane (the plane being the normal/perpendicular to the sheet/page shown in Figure 1), 

a cap (13) closing the open end of the valve housing part, 
wherein the open end is positioned axially between the cap and the flat surfaces with respect to the central axis of the valve housing part (as shown in the amended view below); and a spring (the spring 6) disposed between the valve member and the cap, wherein the spring biases the valve member toward the valve opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. ‘560.
Regarding claim 2, Orr discloses a secondary molded member (66, col. 3, lns. 34-35, circular gasket is considered as being made from a “resin material” in that the gasket is a material that has polymeric structure to ensure proper sealing) made from a resin material and the cap is coupled to the housing body using numerous bolts/studs (70/74) but is silent to having coupling the cap with the housing body in a non-removable manner.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a permanent thread locking substance, such as Loctite®, on the threaded portions of the bolts/studs, to couple the cap with the housing body in a non-removable manner, in order to maintain a better connection to the housing body as is old an well known in the art. 
	
Regarding claim 3, Orr discloses the secondary molded member has a ring shape (as shown in Fig. 4 and disclosed as being “circular” in col. 3, lns. 34-35) and extends about an entire periphery of the cap (the lower periphery of portion 60) and the valve housing part (extends “about” the housing part, being considered as being near the housing part as it is within the housing part).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reverberi ‘125.
Regarding claim 2, Reverberi discloses a secondary molded member (16,  circular gasket is considered as being made from a “resin material” in that the gasket is a material that has polymeric structure to ensure proper sealing) made from a resin material and the cap is coupled to the housing body using threads (14/140) but is silent to having coupling the cap with the housing body in a non-removable manner.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a permanent thread locking substance, such as Loctite®, on the threaded portions of the cap, to couple the cap with the housing body in a non-removable manner, in order to maintain a better connection to the housing body as is old an well known in the art. 
	
Regarding claim 3, Reverberi discloses the secondary molded member has a ring shape (as shown in Fig. 2) and extends about an entire periphery of the cap (the lower periphery of portion 13) and the valve housing part (extends “about” the housing part, being considered as being near the housing part as it is within the housing part).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references from Rochefort to Dyer on the attached 892 form disclose valves which are structurally similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753